MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Feb 17 2020, 10:05 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Darrick Scott Sullivan,                                  February 17, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2284
        v.                                               Appeal from the Henry Circuit
                                                         Court
State of Indiana,                                        The Honorable Kit C. Dean Crane,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         33C02-1808-F3-11



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2284 | February 17, 2020                  Page 1 of 3
                                       Statement of the Case
[1]   Darrick Scott Sullivan appeals his sentence following his convictions for

      robbery, as a Level 5 felony; criminal confinement, as a Level 6 felony; and

      battery, as a Class B misdemeanor. Sullivan raises a single issue for our review,

      namely, whether the trial court’s sentencing order is internally inconsistent

      regarding the length of his aggregate sentence. We remand with instructions.


                                 Facts and Procedural History
[2]   In August 2019, a jury found Sullivan guilty of robbery, as a Level 5 felony;

      criminal confinement, as a Level 6 felony; and battery, as a Class B

      misdemeanor. The court entered judgment of conviction and imposed the

      maximum sentence for each conviction (six years, two and one-half years, and

      180 days, respectively). However, the trial court found, and the parties agreed,

      that the offenses constituted an episode of criminal conduct under Indiana

      Code Section 35-50-1-2. Accordingly, in its written sentencing order, the court

      noted that Sullivan’s sentence was statutorily capped at seven years.

      Nonetheless, the written sentencing order also indicates that Sullivan’s

      sentences for the two felony convictions are to run consecutively, for an

      aggregate term of eight and a half years. In light of this inconsistency in the

      sentencing order, this appeal ensued.


                                     Discussion and Decision
[3]   Sullivan contends, and the State agrees, that the trial court’s written sentencing

      order is internally inconsistent. On the one hand, the court imposed an

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2284 | February 17, 2020   Page 2 of 3
      aggregate term of eight and a half years, and on the other hand, the court stated

      that Sullivan’s sentence is statutorily capped at seven years. We agree with the

      State that this case should be remanded to the trial court to correct this internal

      inconsistency in the sentencing order such that Sullivan’s aggregate term is

      capped at seven years. As both Sullivan and the State point out, the trial court

      has options on how to impose the individual sentences for the two felony

      convictions to meet the seven-year cap. Accordingly, we remand to the trial

      court to correct the sentencing order and the abstract of judgment in a manner

      not inconsistent with this decision.


[4]   Remanded with instructions.


      Vaidik, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2284 | February 17, 2020   Page 3 of 3